Case 19-22241-JNP   Doc 117    Filed 06/22/20 Entered 06/22/20 15:03:40   Desc Main
                              Document      Page 1 of 8
Case 19-22241-JNP   Doc 117    Filed 06/22/20 Entered 06/22/20 15:03:40   Desc Main
                              Document      Page 2 of 8
Case 19-22241-JNP   Doc 117    Filed 06/22/20 Entered 06/22/20 15:03:40   Desc Main
                              Document      Page 3 of 8
Case 19-22241-JNP   Doc 117    Filed 06/22/20 Entered 06/22/20 15:03:40   Desc Main
                              Document      Page 4 of 8
Case 19-22241-JNP   Doc 117    Filed 06/22/20 Entered 06/22/20 15:03:40   Desc Main
                              Document      Page 5 of 8
Case 19-22241-JNP   Doc 117    Filed 06/22/20 Entered 06/22/20 15:03:40   Desc Main
                              Document      Page 6 of 8
Case 19-22241-JNP   Doc 117    Filed 06/22/20 Entered 06/22/20 15:03:40   Desc Main
                              Document      Page 7 of 8
Case 19-22241-JNP   Doc 117    Filed 06/22/20 Entered 06/22/20 15:03:40   Desc Main
                              Document      Page 8 of 8
